DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 and 21-37 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 21, 22, 27, 29, 32, 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) (US 2019/0096825 A1 now US 10,304,784 B2, which is also KR 101901711 B1).
	In regards to claim 17, Kim (Figs. 9-13 and associated text) discloses a method for forming a semiconductor device package (Figs. 9-13), comprising: bonding a first package component (item 121) and a second package component (items 122, 123) to a substrate (shown but not labeled), wherein the first and second package components (items 121 and 122, 123) are different types of electronic components that provide different functions (processing, graphics, DRAM, flash, etc., paragraph 75), wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75); and attaching at least one dummy die (items 131, 132) to the substrate, wherein the dummy die (items 131, 132) is located between the first and second package components (items 121 and 122, 123) and is electrically isolated from the substrate (shown but not labeled), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	In regards to claims 21, 29 and 37, Kim (Figs. 9-13 and associated text) discloses wherein the dummy die (items 131, 132) is substantially free of any functional circuitry.
	In regards to claim 22, Kim (Figs. 9-13 and associated text) discloses wherein there is a first gap formed between the first and second package components (items 121 and 122, 123) and extending in a first direction, and the dummy die (items 131, 132) extends in the first direction with a second gap formed between the dummy die (items 131, 132) and the first package component (items 121) and a third gap formed between the dummy die (items 131, 132) and the second package component (items 122, 123), wherein the second and third gaps are smaller than the first gap.
	In regards to claim 27, Kim (Figs. 9-13 and associated text) discloses a method for forming a semiconductor device package (Figs. 9-13), comprising: bonding a first package component (item 121) and a second package component (items 122, 123) to a substrate (shown but not labeled), wherein the first and second package components (items 121 and 122, 123) are different types of electronic components that provide different functions (processing, graphics, DRAM, flash, etc., paragraph 75), wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75); and attaching at least one dummy die (items 131, 132) to the substrate (shown but not labeled), wherein the dummy die (items 131, 132) is located between the first and second package components (items 121 and 122, 123) and is electrically isolated from the substrate (shown but not labeled), wherein a coefficient of thermal expansion (CTE) of the dummy die (items 131, 132) is similar to that of the substrate (shown but not labeled), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	In regards to claim 32, Kim (Figs. 9-13 and associated text) discloses a method for forming a semiconductor device package (Figs. 9-13), comprising: bonding a first package component (item 121) and a second package component (items 122, 123) to a substrate (shown but not labeled), wherein the first and second package components (items 121 and 122, 123) are different types of electronic components that provide different functions (processing, graphics, DRAM, flash, etc., paragraph 75), wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75); and attaching at least one dummy die (items 131, 132) to the substrate (shown but not labeled), wherein the dummy die (items 131, 132) is located in the first gap and separated from the first and second package components (items 121 and 122, 123), and is electrically isolated from the substrate (shown but not labeled), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	In regards to claim 33, Kim (Figs. 9-13 and associated text) discloses wherein the first gap extends in a first direction, and the dummy die (items 131, 132) has a lengthwise direction extending in the first direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21, 22-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0237412 A1) in view of Kim et al. (Kim) (US 2019/0096825 A1 now US 10,304,784 B2, which is also KR 101901711 B1).
	In regards to claim 17, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package (Figs. 7, 8, 10, 11), comprising: bonding a first package component (items 130A, 130B) and a second package component (items (130C, 130D) to a substrate, wherein the first and second package components (items 130A, 13B and 130C, 130D) are different types of electronic components that provide different functions (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63), wherein the second package component (items (130C, 130D) is a memory die (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63), and attaching at least one dummy die (items 150A, 150B) to the substrate, wherein the dummy die (items 150A, 150B) is located between the first and second package components (items 130A, 13B and 130C, 130D) and is electrically isolated from the substrate (item 110), wherein the first package component (items (130A, 130B) and the second package component (items (130C, 130D) are disposed on two opposite sides of the dummy die (items 150A, 150B), but does not specifically disclose wherein the first package component is a processor die.
	Kim (Figs. 9-13 and associated text) discloses wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Kim for purpose of affecting warpage characteristics of the package (paragraph 73), since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 18, LEE (Figs. 7, 8, 10, 11) discloses further comprising disposing an underfill element (item 161) between the substrate (item 110), the first package component(items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161), wherein a material of the dummy die (items 150A, 150B) comprises silicon, copper or stainless steel (paragraph 30).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 19, LEE (Figs. 7, 8, 10, 11) discloses wherein the underfill element (item 161) is disposed after the first package component (items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B) are bonded to or attached to the substrate (item 110).
	In regards to claim 21, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
	In regards to claim 22, LEE (Figs. 7, 8, 10, 11) discloses wherein there is a first gap formed between the first and second package components (items 130A, 130B and 130C, 130D) and extending in a first direction, and the dummy die (items 150A, 150B) extends in the first direction with a second gap formed between the dummy die (items 150A, 150B) and the first package component (items 130A, 130B) and a third gap formed between the dummy die (items 150A, 150B) and the second package component (items 30C, 130D), wherein the second and third gaps are smaller than the first gap.
	In regards to claim 23, LEE does not specifically disclose wherein the at least one dummy die includes a plurality of dummy dies, and the dummy dies are arranged in the first direction.
	Kim (Figs. 9-13 and associated text) discloses wherein the at least one dummy die (items 131, 132) includes a plurality of dummy dies (item 131, 132), and the dummy dies (item 131,132) are arranged in the first direction (paragraph 86).  Examiner notes the Kim discloses one or three or more dummy die can be used.  Examiner notes that in Fig. 10, dummy dies 131 and 132 could separated to make two individual items 131 and two individual items 132).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of LEE with the teachings of Kim for the purpose of affecting warpage characteristics (paragraph 73), since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	In regards to claim 24, LEE (Figs. 7, 8, 10, 11) discloses further comprising: disposing a plurality of electrical connectors (items 112, 116, 132) between the first package component (items (130A, 130B) and the substrate (item 110) and between the second package component (items (130C, 130D) and the substrate (item 110); disposing an attaching structure (item 152) between the at least one dummy die (items 150A, 150B) and the substrate (item 110); and forming an underfill element (item 161) to surround the electrical connectors (items 112, 116, 132) and the attaching structure (item 152).
	In regards to claim 25, LEE (Fig. 10) discloses wherein the underfill element (item 161) extends up along sidewalls of the dummy die (item 150A), and a top surface of the dummy die (item 150A) is exposed from the underfill element (item 161).
	In regards to claim 26, LEE (Fig. 10) discloses wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 27, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package (Figs. 7, 8, 10, 11), comprising: bonding a first package component (items (130A, 130B) and a second package component (items 130C, 130D) to a substrate (item 110), wherein the first and second package components (items 130A, 130B and 130C, 130D) are different types of electronic components that provide different functions,  wherein the second package component (items (130C, 130D) is a memory die (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63); and attaching at least one dummy die (items 150A, 150B) to the substrate (item 110), wherein the dummy die (items 150A, 150B) is located between the first and second package components (items 130A, 130B and 130C, 130D) and is electrically isolated from the substrate (item 110), wherein a coefficient of thermal expansion (CTE) of the dummy die (items 150A, 150B) is similar to that of the substrate (item 110, paragraph 26), wherein the first package component (items (130A, 130B) and the second package component (items (130C, 130D) are disposed on two opposite sides of the dummy die (items 150A, 150B), but does not specifically disclose wherein the first package component is a processor die.
	Kim (Figs. 9-13 and associated text) discloses wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Kim for purpose of affecting warpage characteristics of the package (paragraph 73), since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 29, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
	In regards to claim 30, LEE (Fig. 10) discloses disposing an underfill element (item 161) between the substrate (item 110), first package component (items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 31, LEE (Fig. 10) discloses wherein the dummy die (items 150A, 150B) is buried in the underfill element (item 161), and top surfaces of the first and second package components (items 130A, 130B and 130C, 130D) are exposed from the underfill element (item 161).
	In regards to claim 32, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package, comprising: bonding a first package component (items 130A, 130B) and a second package component (items 130C, 130D) to a substrate (item 110), wherein a first gap is formed between the first and second package components (items 130A, 130B and 130C, 130D), wherein the second package component (items (130C, 130D) is a memory die (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63); attaching at least one dummy die (items 150A, 150B) to the substrate (item 110), wherein the dummy die (items 150A, 150B) is located in the first gap and separated from the first and second package components (items 130A, 130B and 130C, 130D), and is electrically isolated from the substrate (item 110), wherein the first package component (items (130A, 130B) and the second package component (items (130C, 130D) are disposed on two opposite sides of the dummy die (items 150A, 150B), but does not specifically disclose wherein the first package component is a processor die.
	Kim (Figs. 9-13 and associated text) discloses wherein the first package component (item 121) is a processor die (paragraph 75) and the second package component (items 122, 123) is a memory die (paragraph 75), wherein the first package component (item 121) and the second package component (items 122, 123) are disposed on two opposite sides of the dummy die (items 131, 132).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Kim for purpose of affecting warpage characteristics of the package (paragraph 73), since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 33, LEE (Figs. 7, 8, 10, 11) discloses wherein the first gap extends in a first direction, and the dummy die (items 150A, 150B) has a lengthwise direction extending in the first direction.
	In regard to claim 34, LEE (Figs. 7, 8, 10, 11) discloses the memory die (items 130C, 130D) is a dynamic random access memory (DRAM) die (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63), but does not specifically disclose wherein processor die is a system-on-chip (SOC) die.
	Kim (Figs. 9-13 and associated text) discloses wherein the processor die (item 121) is a system-on-chip (SOC) die (paragraph 75, CPU).  Examiner notes the SOC die can be a chip with a CPU only, CPU with other potential components, or for specific applications, may or may not use a microprocessor or microcontroller.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of LEE with the SoC die of Kim for the purpose of integration.
	In regards to claim 35, LEE (Figs. 7, 8, 10, 11) discloses further comprising: disposing a plurality of electrical connectors (items 112, 116, 132) between the first package component (items (130A, 130B) and the substrate (item 110) and between the second package component (items (130C, 130D) and the substrate (item 110); disposing an attaching structure (item 152) between the at least one dummy die (items 150A, 150B) and the substrate (item 110); and forming an underfill element (item 161) to surround the electrical connectors (items 112, 116, 132) and the attaching structure (item 152), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 37, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0237412 A1) in view of Kim et al. (Kim) (US 2019/0096825 A1 now US 10,304,784 B2, which is also KR 101901711 B1) as applied to the claims above, and further in view of Yu et al. (Yu) (US 2018/0138101 A1).
	In regards to claim 23, LEE as modified by Kim does not specifically disclose wherein the at least one dummy die includes a plurality of dummy dies, and the dummy dies are arranged in the first direction.  However, Examiner notes the Kim discloses one or three or more dummy die can be used.  Examiner notes that in Fig. 10, dummy dies 131 and 132 could be separated to make two individual items 131 and two individual items 132).
	Yu (Figs. 12, 13 and associated text) discloses wherein the at least one dummy die (item 106) includes a plurality of dummy dies (item 106), and the dummy dies (item 106) are arranged in the first direction.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of LEE as modified by Kim with the teachings of YU for the purpose of reducing warpage (paragraph 37), since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0237412 A1) in view of Kim et al. (Kim) (US 2019/0096825 A1 now US 10,304,784 B2, which is also KR 101901711 B1) as applied to the claims above, and further in view of Shih et al. (Shih) (US 2016/0358865 A1).
	In regards to claims 28 and 26, Lee as modified by Kim does not specifically disclose wherein the dummy die is bulk metal, with the entirety formed of a homogeneous high-modulus material, and the high-modulus material comprises copper or stainless steel.
	Shih (paragraph 30, Figs. 7, 8 and associated text) discloses wherein the dummy die (item 420b) is bulk metal (paragraph 30), with the entirety formed of a homogeneous high-modulus material, and the high-modulus material comprises copper or stainless steel.  Examiner takes the position that the broad teaching of the dummy chip could be made of metal encompasses all metals.
	It would have been obvious to modify the invention to include dummy die made of a high-modulus material such copper or stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 3, 2022